OPINION — AG — ** CLAIM AGAINST THE STATE — LOST PROPERTY ** THIS OPINION DEALS WITH A INDIVIDUAL WHO LOST A GUN, WHILE IN SERVICE WITH THE NATIONAL GUARD, AND WHO HAS LEFT THE STATE AND REFUSED TO REIMBURSE THE FEDERAL GOVERNMENT. QUESTIONS ARISE: (1) CAN THE NATIONAL REIMBURSE THE FEDERAL GOVERNMENT ? — NEGATIVE, (2) WOULD IT BE IN THE BEST INTEREST OF THE STATE TO PURSUE LEGAL ACTION AGAINST THE NAMED INDIVIDUAL ? — NEGATIVE (LIABILITY, CITIZEN, CLAIMS AGAINST THE STATE, APPROPRIATION FROM GENERAL FUND TO REPLACE, LITIGATE, LEGAL ACTION) CITE: 44 Ohio St. 163 [44-163] (OWEN J. WATTS)